Citation Nr: 0724024	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  05-26 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to a higher assignable rating for lumbosacral 
strain with thoracic scoliosis, currently evaluated 20 
percent disabling.

2.  Entitlement to a higher assignable rating for 
degenerative disc and joint disease of the cervical spine, 
currently evaluated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The veteran served on active duty from September 1982 to May 
2003.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in April 2004, a statement of the case was issued 
in May 2005, and a substantive appeal was received in August 
2005.



FINDINGS OF FACT

1.  The veteran's service-connected lumbosacral strain is 
productive of no more than moderate limitation of range of 
motion, without limitation of forward flexion to 30 degrees 
or less, and no findings of ankylosis; with no evidence of 
incapacitating episodes having a total duration of at least 4 
weeks during the past 12 months.

2.  The veteran's service-connected cervical spine disability 
is productive of initial x-ray findings of degenerative 
arthritis, with no more than slight limitation of range of 
motion, without limitation of forward flexion to 30 degrees 
or less, and no findings of ankylosis or muscle spasm or 
guarding to result in an abnormal gait or abnormal spinal 
contour; with no evidence of incapacitating episodes having a 
total duration of at least 2 weeks during the past 12 months.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 20 
percent for lumbosacral strain have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.71(a), Diagnostic Codes 5285 - 5295 (effective through 
September 25, 2003), Diagnostic Code 5293 (effective from 
September 23, 2002, and reclassified to 5243 effective 
September 26, 2003), Diagnostic Codes 5235 - 5243 (effective 
September 26, 2003, including reclassification of Diagnostic 
codes 5285 - 5295).

2.  The criteria for entitlement to a rating in excess of 10 
percent for cervical spine disability have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.71(a), Diagnostic Codes 5285 - 5295 (effective through 
September 25, 2003), Diagnostic Code 5293 (effective from 
September 23, 2002, and reclassified to 5243 effective 
September 26, 2003), Diagnostic Codes 5235 - 5243 (effective 
September 26, 2003, including reclassification of Diagnostic 
codes 5285 - 5295).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The veteran's appeal stems from a 
July 2003 rating decision.  Subsequently, in April 2004, a 
VCAA letter was issued to the veteran with regard to the 
information and evidence needed to substantiate his claim for 
higher disability ratings, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  Id.; but see VA O.G.C. Prec. Op. No. 
1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the veteran in April 2004 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided prior to initial certification of the veteran's 
claim to the Board.  The contents of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notice.  Moreover, in a 
June 2006 submission the veteran indicated that he had no 
further evidence to submit.  Therefore, to decide the appeal 
would not be prejudicial to the claimant.  

In March 2006, the veteran was provided with notice of the 
types of evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to increased ratings, any questions as to 
the appropriate effective date to be assigned are rendered 
moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are 
treatment records from the Honolulu VA Medical Center, U.S. 
Army Health Clinic Schofield Barracks, and Tripler Army 
Medical Center.  There is no indication of relevant, 
outstanding records which would support the veteran's claims.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

The veteran has been afforded a pre-discharge VA examination 
and post-discharge VA examination.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  The examination reports obtained 
are thorough and contain sufficient information to decide the 
issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  Thus, the Board finds that a further examination is 
not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

Criteria & Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

Prior to the veteran's claim for compensation, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective 
September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) 
(codified at 38 C.F.R. pt. 4).  Subsequent to issuance of the 
July 2003 rating determination, VA promulgated new 
regulations for the evaluation of the remaining disabilities 
of the spine, effective September 26, 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that the RO addressed both sets of amendments 
in its May 2005 statement of the case.  Therefore, the Board 
may also consider these amendments without first determining 
whether doing so will be prejudicial to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

The previous version of the rating criteria provided as 
follows:

Under Diagnostic Code 5290, a rating of 10 percent is 
warranted for slight limitation of motion of the cervical 
spine and a 20 percent rating may be assigned for moderate 
limitation of motion of the cervical spine and a 30 percent 
rating may be assigned for severe limitation of motion of the 
cervical spine.  38 C.F.R. Part 4, Diagnostic Code 5290.

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine is assigned a 10 percent rating for slight 
limitation of motion, a 20 percent rating for moderate 
limitation of motion, and a maximum schedular rating of 40 
percent for severe limitation of motion. 

Under Diagnostic Code 5295, a 10 percent rating is assigned 
for lumbosacral strain with characteristic pain on motion.  
If there is lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation is in 
order.  Finally, a maximum schedular rating of 40 percent is 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

The amended version of the rating criteria provides as 
follows:

Lumbosacral or cervical strain is Diagnostic Code 5237.  
Intervertebral disc syndrome is Diagnostic Code 5243.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1)  10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2)  20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3)  30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4)  40 percent -- Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine is 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine;

5)  50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6)  100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

The Diagnostic Codes for the spine are as follows:  5235 
Vertebral fracture or dislocation; 5236 Sacroiliac injury and 
weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal 
stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 
Degenerative arthritis of the spine (see also diagnostic code 
5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

Diagnostic Code 5010 is for arthritis due to trauma, 
substantiated by X-ray findings and provides for rating as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.

Diagnostic Code 5003, for degenerative arthritis provides 
that degenerative arthritis, established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Diagnostic Code 5200, etc.).  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

In May 2003, the veteran underwent a pre-discharge VA 
examination.  He reported developing a severe backache in 
1992, after falling out of bed.  He reported pain after 
walking a mile and a half, and after riding in a car.  He 
reported pain radiating down his left leg.  He reported that 
he is an emergency action assistant doing office work, and 
there is no effect on his job.  He stated that he has stopped 
running and is unable to work on his car.  He reported taking 
aspirin or over the counter ibuprofen as needed about 3 times 
per week which relieves pain.  With regard to his neck, he 
reported pain since 1992.  He reported that such disability 
has no effect on his job or daily activities.  

On physical examination of the lumbar spine, there was no 
spasm or tenderness.  Flexion was to 60 degrees, extension 
was to 12 degrees, lateral bending was to 21 degrees on the 
right side, and 20 degrees on the left side.  The examiner 
diagnosed lumbosacral strain, and mild thoracic scoliosis.

Upon physical examination of the cervical spine, flexion was 
42 degrees, extension was 55 degrees, and rotation was 49 
degrees to the right side, and 34 degrees to the left side.  
Lateral bending was 12 degrees to the right side, and 13 
degrees to the left side.  There was no tenderness of the 
paraspinal muscles.  The examiner diagnosed degenerative 
joint disease and degenerative disc disease of the cervical 
spine.  

A May 2005 outpatient treatment record from Tripler Army 
Medical Center reflects the veteran's complaints of chronic 
low back pain increased for 4 weeks.  He reported performing 
stretching exercises on a regular basis.  He reported 
aggravating factors as sitting greater than 10 minutes and 
bending forward, and reported an inability to lift.  He 
denied any bowel or bladder incontinence or any saddle 
anesthesia.  On physical examination, he flexed fingertips to 
knees, and extension was within normal limits, as was side-
bend and rotation bilaterally without provocative of pain.  
He only had pain and tightness with end range flexion.  His 
end range was just bringing his fingertips to his knees.  
With regard to palpation findings, passive accessory 
intervertebral movements of the lumbar spine and T10 through 
T12 were all within normal limits, but there was 25 percent 
decreased mobility L4 and L5 centrally and unilaterally.  
There was no tenderness to palpation.  An x-ray examination 
of the lumbosacral spine was normal.  The examiner diagnosed 
chronic low back pain.

In September 2005, the veteran initially sought VA outpatient 
treatment for back and neck disabilities.  He reported that 
such disabilities affect everything that he does, and he ends 
up sitting and leaning on his left side.  It affects his 
ability to sit, stand, and walk for a few minutes.  He 
reported back spasms intermittently and without warning.  He 
cannot drive for any longer than 15 minutes.  He has also 
tried 3 different mattresses and also tried multiple pillows.  
He cannot sit to watch television.  He reported coming home 
and laying on the floor, waking up, going to work, and coming 
home to lay down again.  He has not missed work, but bears 
the pain to go to work and spends the majority of his time 
lying down to recover from back pain.  He reported that he 
feels like the 'bone is sitting on a nerve' with shooting 
pain intermittently down the back of the left leg.  He 
reported an inability to wash his car, and most activities 
that he does requires him to lay down and recover from the 
back spasm, pain, and stiffness for the better part of the 
next day.  He wakes up every morning with stiff back and has 
to crack his back.  He is unable to run anymore, and does 
back stretching and proper lifting religiously.  He has 
treated with Naproxen, Roxicent, and Robaxin, but has not had 
traction or TENS.  He continues with chiropractic treatment.  
He also reported neck muscle spasms that he has been waking 
up with which requires him to take Excedrin.  This also 
triggers migraines.  The examiner diagnosed chronic low back 
strain and diagnosed Baclofen, Etodolac, and recommended 
physical therapy and outpatient treatment for traction and 
TENS; and, diagnosed neck pain from muscle strain, and 
recommended physical therapy and outpatient treatment for 
traction and TENS.

An October 2005 VA outpatient treatment record notes the 
veteran's report of intermittent spasms in the morning in his 
lower back.  He was on anti-spasm medication but it made him 
drowsy, and he inquired into chiropractic care.  He denied 
any bowel or bladder changes.  

A December 2005 VA outpatient treatment record notes that the 
veteran had undergone a second session with a chiropractor, 
and he reported that after these sessions he is able to sit 
up in a chair for longer periods of time, whereas in the past 
sitting was very problematic.  The assessment was chronic 
lower back improved with chiropractic care, and the examiner 
noted that he has not used medications because the 
chiropractic care has worked better.

VA outpatient treatment records reflect that in February 
2006, the veteran complained of an intermittent stabbing pain 
at around the L3 vertebrae level and it was noted to be 
painful to palpation right at the spinuous process.  He 
reported that this had started about 3 weeks ago.  The 
examiner's assessment was chronic low back pain with a new 
sharp back pain that is different from his usual, and the 
examiner also noted that he was recovering from flu-like 
illness.

In May 2006, the veteran underwent another VA examination.  
It was noted that he worked full time for the Department of 
Defense.  With regard to his lumbosacral strain, the veteran 
reported that he awoke one morning with back pain in 1990, 
and now is left with lower left sided back pain which he 
reported is a constant 2 on a 10 point scale, and will flare 
up to a 10 giving rise to pain and some numbness and tingling 
into the left lower extremity with these flares.  The last 
time this occurred was in April 2006.  It lasts for weeks to 
months.  He has seen physical therapists and chiropractors in 
the past, but feels only temporarily better.  He denied 
taking any medication.  He denied any problems with bowel or 
bladder function.  He does not use any assistive devices, 
canes, or braces.  He can sit for 45 minutes, stand for 30 
minutes, and he no longer runs.  He reported difficulty 
performing everyday chores.  He cannot wash his car.  The 
examiner noted that a May 2003 x-ray examination revealed a 
mild thoracic scoliosis, lumbosacral spine but films done on 
that same day reveal no significant bony abnormalities, and 
films done in February 2006 revealed normal lumbosacral 
spine.  A May 2006 x-ray examination of the thoracic spine 
was normal.  On physical examination, he was alert and 
oriented times four.  Cranial nerves II-XII were intact 
without focal neurologic deficits.  Forward flexion was to 45 
degrees, extension was to 35 degrees, left and right lateral 
flexion was to 30 degrees, and left and right lateral 
rotation was to 45 degrees.  Such range of motion findings 
were all initially and with repetition.  There was no 
additional limitation in range of motion or joint function 
following repetitions due to pain, fatigue, weakness, lack of 
endurance, or incoordination.  There was some tenderness 
along the left paraspinal muscle areas to deep palpitation.  
His gait was normal.  Heel walk caused pain into the lower 
back, and to walk was without limitations.  The examiner's 
assessment was chronic low back pain due to strain with a 
history of thoracic scoliosis.  With regard to the cervical 
spine, the veteran reported that he began to experience neck 
pain in the mid-1990s, more left sided on the neck with 
tightness.  He reported an intermittent 7 out of 10 pain 
lasting approximately three weeks and occurs three to four 
times per month.  He denied any numbness or tingling 
associated with the pain.  He uses Aspercreme, TENS unit, and 
takes aspirins as needed.  These neck pains also can lead to 
migraine headaches.  He reported that he would have missed 
time from work last year but he had no leave time saved up, 
so he was not able to use any.  He reported that his neck 
pain limits him in activities, including an inability to wash 
his car and run.  On physical examination, forward flexion 
extension and left and right lateral flexion was 45 degrees, 
and left and right lateral rotation was 80 degrees.  Such 
range of motion findings were initially and with repetition.  
There was no additional limitation in range of motion or 
joint function following repetitions due to pain, fatigue, 
weakness, lack of endurance, or incoordination.  He denied 
the use of neck braces.  The examiner acknowledged the May 
2003 cervical spine films which showed mild neuroforaminal 
narrowing at C3-C4 on the left and minimal degenerative joint 
disease in the lower cervical spine, but a May 2006 x-ray of 
the cervical spine was normal.  The examiner's assessment was 
chronic neck pain with a history of foraminal narrowing, and 
degenerative joint disease.

Lumbosacral strain

The RO rated the veteran's disability under Diagnostic Code 
5295, pertaining to lumbosacral strain, which has now been 
reclassified as Diagnostic Code 5237.  

The veteran's claim for compensation was received in February 
2003, thus the Board first turns to the issue of rating the 
veteran's spine disability under the criteria for lumbosacral 
strain, in effect prior to September 26, 2003.  A 40 percent 
evaluation is not warranted as there are no objective 
findings of listing of the whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularly of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

The Board has also considered alternative diagnostic codes 
under the old criteria that potentially relate to impairment 
of the lumbar spine.  The Board finds, however, that a rating 
in excess of 20 percent is not warranted under any 
alternative provision.  For example, there is no medical 
evidence of ankylosis of the lumbar spine (Diagnostic Code 
5289), and no showing of severe limitation of motion 
(Diagnostic Code 5292).

Under the general rating formula for diseases of the spine, 
in effect September 26, 2003, a disability rating in excess 
of 20 percent is also not warranted.  Objective examinations 
do not reflect forward flexion of the thoracolumbar spine 30 
degrees or less, nor has a diagnosis of favorable ankylosis 
of the entire thoracolumbar spine been rendered.  As detailed 
hereinabove, the May 2003 VA examination showed 60 degrees of 
flexion, and the May 2006 VA examination reflected forward 
flexion to 45 degrees.  While acknowledging that the 
veteran's range of motion has diminished in a three year 
period, such findings do not meet the criteria for a 40 
percent disability rating.  Moreover, the May 2006 examiner 
noted that motion findings were all initially and with 
repetition, and found that there was no additional limitation 
in range of motion or joint function following repetitions 
due to pain, fatigue, weakness, lack of endurance or 
incoordination.  

In light of these objective findings, the Board finds that 
the 20 percent rating assigned is appropriate under the old 
and new criteria.  

The Board has considered the criteria for rating 
intervertebral disc syndrome, however, the veteran does not 
have intervertebral disc syndrome so an alternative 
assessment under the criteria is not warranted.  Although the 
evidence of record contains subjective complaints of spasm 
and intermittent shooting pain down the back of his left leg, 
there have been no objective findings of spasms or 
neurological symptoms.  The May 2003 VA examination did not 
reveal any spasms or tenderness of the lumbar spine.  
Moreover, the veteran has repeatedly denied bladder or bowel 
dysfunction.  The veteran's medical records do not show 
persistent symptoms of neuropathy or other neurological 
findings so as to arrive at the diagnosis of intervertebral 
disc disease.  Nevertheless, assuming for the sake of 
argument that the veteran's current disability did involve 
radiculopathy and could be defined as intervertebral disc 
disease, there is no evidence that the veteran has 
incapacitating episodes of at least 4 weeks but less than 6 
weeks.  While acknowledging the veteran's reports that he 
experiences flare-ups, and at times must lay down because of 
lumbar spine symptomatology, the evidence does not reflect 
incapacitating episodes lasting for the length of time 
required for a 40 percent disability rating.  As such, a 
disability rating in excess of 20 percent is not warranted 
under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes.  

The new regulations explicitly take pain upon motion into 
account, therefore, application of the principles of DeLuca 
is unnecessary.  In the event, however, that the principles 
of DeLuca are applicable to the new regulation, the Board has 
considered whether factors including functional impairment 
and pain as addressed under 38 C.F.R. §§ 4.10, 4.40, 4.45 
would warrant a higher rating.  See Spurgeon, supra.   It is 
not disputed that the objective examinations reflect 
limitation of motion; however, the Board finds that the 
currently assigned 20 percent disability rating adequately 
compensates him for his pain and functional loss.  Moreover, 
the May 2006 examiner opined that the veteran's motion was 
not additionally limited by pain, fatigue, weakness, lack of 
endurance, or incoordination.  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected lumbar spine disability has 
resulted in marked interference with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation.  The veteran is employed in a full-time 
capacity, and has denied missing any time from work.  
Additionally, the objective evidence does not reflect 
frequent periods of hospitalization due to the lumbar spine 
disability.  Accordingly, the Board finds that the impairment 
resulting from the veteran's spine disorder is appropriately 
compensated by the currently assigned schedular rating and 
38 C.F.R. § 3.321 is inapplicable.

In summary, for the reasons and bases expressed above, the 
Board has concluded that a rating in excess of 20 percent is 
not warranted for the veteran's service-connected lumbosacral 
strain.  Accordingly, the benefit sought on appeal is denied.

Cervical spine

The Board notes for the record that the X-ray examination 
performed in May 2006 was normal, thus the examiner diagnosed 
a history of foraminal narrowing and degenerative joint 
disease.  However, in light of the May 2003 cervical spine 
films which showed mild neuroforaminal narrowing at C3-C4 on 
the left and minimal degenerative joint disease of the lower 
cervical spine, the 10 percent disability rating assigned 
under Diagnostic Code 5010 is appropriate.  In consideration 
of the diagnostic criteria for rating the cervical spine, 
however, to include the old diagnostic criteria for 
limitation of motion of the cervical spine (Diagnostic Code 
5290) and the new diagnostic criteria for cervical strain 
(Diagnostic Code 5237), a disability rating in excess of 10 
percent is not warranted.  

Prior to September 26, 2003, an evaluation under Diagnostic 
Code 5290 does not provide for a disability rating in excess 
of 10 percent.  Specifically, a 20 percent rating is not 
warranted under Diagnostic Code 5290, as although May 2003 
examination findings reflect slight limitation of motion, 
such findings do not constitute moderate limitation of motion 
under the rating criteria.  

Under the general rating formula for diseases of the spine, 
in effect September 26, 2003, a disability rating in excess 
of 10 percent is also not warranted.  On examination in May 
2006, forward flexion and extension were normal, as was left 
and right lateral rotation.  A 20 percent disability rating 
is not warranted, as range of motion testing does not reflect 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees, nor are there objective 
findings of muscle spasm, guarding, or localized tenderness,  
resulting in an abnormal gait or abnormal spinal contour.  As 
noted on examination in May 2006, the veteran's gait was 
normal.  Additionally, there have been no findings of 
ankylosis.  As such, based on these objective findings, the 
veteran's disability does not meet the criteria for a 20 
percent disability rating.

With regard to the criteria for intervertebral disc syndrome, 
the examination reports do not reflect reports of 
incapacitating episodes having a total duration of two to 
four weeks.  Although the veteran has reported incurring 
migraine headaches as a result of his cervical spine 
disability, the evidence of record does not reflect 
subjective complaints or objective findings of incapacitating 
episodes due to this disability.  Moreover, it appears that 
any incapacitating episodes are as a result of his lumbar 
spine disability.  As such, a disability rating in excess of 
10 percent is not warranted under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes.  

As noted hereinabove, the new regulations explicitly take 
pain upon motion into account, therefore, application of the 
principles of DeLuca is unnecessary.  In the event, however, 
that the principles of DeLuca are applicable to the new 
regulation, the Board has considered whether factors 
including functional impairment and pain as addressed under 
38 C.F.R. §§ 4.10, 4.40, 4.45 would warrant a higher rating.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The Board 
finds that the currently assigned 10 percent disability 
rating adequately compensates him for his reported 
symptomatology, and the May 2006 VA examiner specifically 
opined that the veteran's cervical spine range of motion was 
normal, and there were no limitations in range of motion or 
joint function following repetitions due to pain, fatigue, 
weakness, lack of endurance, or incoordination.  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected cervical spine disability has 
resulted in marked interference with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation.  The veteran has specifically denied any 
lost time from work as a result of his disability.  Likewise, 
there is no evidence of record showing that the veteran has 
been frequently hospitalized due to his cervical spine 
disability.  Accordingly, the Board finds that the impairment 
resulting from the veteran's cervical spine disorder is 
appropriately compensated by the currently assigned schedular 
rating and that 38 C.F.R. § 3.321 is inapplicable.

In summary, for the reasons and bases expressed above, the 
Board has concluded that a rating in excess of 10 percent is 
not warranted for the veteran's service-connected cervical 
spine disability.  Accordingly, the benefit sought on appeal 
is denied.


ORDER

The appeal is denied as to both issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


